Citation Nr: 1827186	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  17-47 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a surgical scar in the right knee.

3.  Entitlement to an initial compensable evaluation for a surgical scar in the left knee.

4.  Entitlement to an evaluation in excess of 40 percent for a low back disability.

5.  Entitlement to an evaluation in excess of 40 percent for right lower extremity radiculopathy.

6.  Entitlement to an evaluation in excess of 40 percent for left lower extremity radiculopathy.

7.  Entitlement to an evaluation in excess of 30 percent for the period beginning April 1, 2015, for degenerative joint disease of the right knee, status post total knee arthroscopy.

8.  Entitlement to an evaluation in excess of 30 percent for the period beginning June 1, 2015, for degenerative joint disease of the left knee, status post total knee arthroscopy.

9.  Entitlement to special monthly compensation based on housebound status for the period beginning June 1, 2015. 

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from April 1964 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2016 and November 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has generally characterized his psychiatric disorder as PTSD, but the claims file also includes a competent diagnosis of adjustment disorder.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

In the October 2017 representative brief, the Veteran's representative argued that the evaluations for the Veteran's disabilities were inadequate due in part to their failure to address the significant impact these conditions have on the Veteran's employability.  The United States Court of Appeals for Veterans Claims (Court) has determined that a request entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the holding in Rice, and the Veteran's representative brief, the Board has amended the issues on appeal to include the issue of entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, increased evaluations for right and left knee disabilities, radiculopathy of the right and left lower extremities, and a low back disability, and the issues of entitlement to a TDIU and special monthly compensation due to housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's right knee post-surgical scar is not deep, is not superficial and nonlinear having an area of 144 square inches or greater, and is neither painful nor unstable.

2.  The Veteran's left knee post-surgical scar is not deep, is not superficial and nonlinear having an area of 144 square inches or greater, and is neither painful nor unstable.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a right knee scar are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DC) 7801, 7802, 7804, 7805 (2017).

2.  The criteria for an initial compensable evaluation for a left knee scar are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DC) 7801, 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See e.g., 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Throughout the current appellate period, the Veteran's scars have both been evaluated in accordance with DC 7805, which is used to evaluate other scars, including linear scars.  That Code instructs VA to evaluate such a scar under Codes 7800 through 7804.  Code 7800 is used for scars of the head, face, or neck and because the Veteran's scars are on his knees, the Board finds that it is not applicable to the Veteran's claim.

Under DC 7801, burn scars or scars due to other causes not of the head, face, or neck, are evaluated when these scars are deep and nonlinear.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage).  Pursuant to DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage).

Code 7804 is used when with painful or unstable scars and assigns a 30 percent rating for five or more scars that are unstable or painful, three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, regulations instruct the rater to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Finally, any disabling effects of a scar that are not considered in an evaluation pursuant to Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.


II.  Analysis

The Veteran contends that his current noncompensable (0 percent) ratings for the scars on his right and left knee are insufficient.  However, a review of the Veteran's claims file fails to uncover any specific allegations or arguments stating why the specific diagnostic criteria for a compensable evaluation have been shown.

To evaluate the severity of the Veteran's bilateral knee conditions, he was afforded a VA medical examination in February 2016.  Upon examination, the Veteran's scars were observed to be linear, vertical, well-healed scars that were stable and non-tender.  His skin was also noted to be intact.  Ultimately, that examiner indicated that the Veteran's scars were neither painful nor unstable and did not have a total area equal to or greater than six square inches.  

The examiner who evaluated the Veteran at that time is competent to report on the effects of the Veteran's scars and to describe them in the specific clinical terms necessary for the evaluation of those disabilities.  The Board also has no reason to doubt the credibility or reliability of that examiner's report.  As such, the Board finds that it is entitled to significant probative weight in evaluating the Veteran's claim.

A review of the remainder of the claims file fails to uncover any treatment for or subsequent examinations of the Veteran's scars.  Similarly, the Veteran and his representative have not made any specific contentions implying that the Veteran's scars are more severe than the February 2016 examiner has reported.  Although there are general references in the Veteran's October 2017 representative brief that the Veteran is in constant pain and his current evaluations do not reflect the impact that the Veteran's disabilities have on his daily life and employability, the thrust of that brief appears to relate to the Veteran's orthopedic and neurological disabilities.  It does not contain any specific statement suggesting that the Veteran's scars are painful, unstable, deep, or cover greater than six square inches in area.  

Ultimately, the claims file does not contain any competent evidence indicating that the Veteran's scars are painful, unstable, or deep.  The record is similarly devoid of any competent evidence indicating that either of the Veteran's knee scars are superficial and nonlinear and cover an area of 144 square inches or greater.  As such, the Board finds that the preponderance of the probative, competent, and credible evidence in the claims file weighs against a finding that a compensable evaluation is warranted for either of the Veteran's knee scars.  Accordingly, the doctrine of the benefit of the doubt is not for application and the Veteran's claim must be denied.

III.  VA's Duties to Notify and Assist

The Veteran's claim for increased evaluations for scars of the right and left knee arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  An SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2014).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The Veteran was also afforded a February 2016 medical examination that adequately describes the severity of the Veteran's scars.  As the record is devoid of any specific contentions or suggestions that the scars have worsened since that evaluation, the Board does not find that VA is obligated to provide an additional medical evaluation regarding the Veteran's right and left knee scars.  For these reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran with respect to his claim for an increased evaluation for his scars.


ORDER

A compensable evaluation for a right knee post-surgical scar is denied.

A compensable evaluation for a left knee post-surgical scar is denied.


REMAND

Although the Board sincerely regrets the additional delay, it must remand the remaining claims to allow VA to satisfy its duty to assist the Veteran in the development of his claims.

The record indicates that the Veteran has not yet been provided a medical examination to obtain evidence concerning the nature and etiology of any current acquired psychiatric disorder.  However, the Veteran has submitted a private psychological examination report from October 2015 in which a competent medical professional provided a diagnosis of adjustment disorder.  That report also contains contentions of additional stressors for which there is no evidence that the AOJ has attempted to corroborate.  

The Veteran was provided medical examinations in February 2016 to evaluate his bilateral knee, lower extremity radiculopathy, and low back disabilities.  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

With respect to the Veteran's claims for increases in the evaluation for his bilateral lower extremity radiculopathy, the Board finds that the February 2016 examination report appears to contain ambiguous and conflicting findings.  For instance, although the examiner opined that the Veteran had moderately severe incomplete paralysis, in the examination report relating to the Veteran's low back disability that that clinician completed the same day, she explicitly indicated that the Veteran's radiculopathy was "severe" in each lower extremity.  Taken with the October 2017 contention of the Veteran's representative regarding the additional impact on the Veteran's daily life and employability caused by his neurological conditions, the Board finds that that examination is inadequate for rating purposes.

As noted above, the Veteran was also examined in February 2017 to evaluate the severity of his back condition.  In the context of a claim for an increased evaluation for a service-connected disability of the musculoskeletal system, "the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups" or after repeated use over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any functional loss caused by flare-ups or after repeated use over time should be expressed expressly in terms of additional range-of-motion loss due to pain or other limiting factor.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

Moreover, the Court has specifically indicated that if the examination in question is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

The circumstances of the February 2017 medical examination of the Veteran's back appear to specifically violate the mandate of the Court in Sharp.  Without further explanation, the examiner indicated that she was unable to state whether or not flare-ups would cause significant functional limitations because the examination was not conducted during a flare-up in low back symptoms.  The Board is therefore required to return the claim for corrective action pursuant to Sharp.

The examiner who evaluated the Veteran in February 2017 also evaluated the Veteran's bilateral knee disabilities.  At that time, the examiner stated that she was not able to conduct any joint stability testing due to the severity of the Veteran's back pain.  However, in the Veteran's October 2017 representative brief, the Veteran's representative specifically contended that the Veteran's service-connected disabilities, to include his bilateral knee disabilities, had worsened.  Moreover, a chiropractor examination from October 2015 suggested that the Veteran did, in fact, have instability in his knees.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the reports of worsening knee symptoms and the suggestion that the Veteran does, in fact, have instability in his knees, the Board finds that VA must provide him with a contemporaneous medical examination to determine the current severity of his service-connected knee disabilities.

Finally, as the claims for a TDIU and for special monthly compensation are inextricably intertwined with his claims for increased evaluations.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue ... Board must consider all potential theories of entitlement raised by the evidence).  As such, the Board is not prepared to adjudicate the merits of those claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to provide specific information regarding the precise nature and time period for the alleged stressors he claims have caused his PTSD including those specifically reported at an October 2015 private PTSD examination.  Specifically, the Veteran contended that he had witnessed bodies of those opposed to the Turkish regime and reported receiving orders while operating a vehicle to strike locals while he was stationed in Turkey.  If any information is provided, contact the appropriate authorities to attempt to corroborate any alleged stressor.

3.  After completing items one and two, schedule the Veteran for a psychological examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file should be made available to and reviewed by the examiner as well as a list of any verified stressors.  The examiner should take a detailed medical history and conduct any tests or studies deemed necessary.  The examiner is asked to provide an opinion and complete rationale regarding the following items:

a.  Please identify any acquired psychiatric disorders that have been present since the Veteran filed his claim for service connection in November 2015.  

b.  With respect to the specific question of whether the Veteran has a diagnosis for PTSD, please consider only the verified stressors submitted by the AOJ.  The examiner is asked to determine whether any such verified stressor is sufficient to support a diagnosis for PTSD.

c.  If there is a diagnosis of PTSD, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD arose in or is otherwise etiologically related to active duty service and any verified stressor.

d.  If there is an acquired psychiatric disorder other than PTSD, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the condition arose in or is otherwise etiologically related to active duty service.

4.  Contemporaneously with item three, schedule the Veteran for orthopedic and neurologic examinations to assess the current severity of his back disability, bilateral knee disabilities, and radiculopathy of the bilateral lower extremities.  The entire claims file should be made available to and reviewed by the examiner(s) as well as a list of any verified stressors.  The examiner(s) should take a detailed medical history and conduct any tests or studies deemed necessary.  

a.  With respect to the Veteran's back and knee disabilities, the examiner should record the range of motion of the knees and back in terms of degrees.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

b.  With specific regard to functional loss after repeated use or during flare-ups, if the Veteran endorses experiencing functional loss due to either event, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups or after repeated use.  Then, if the examination is not being conducted during a flare-up or after repeated use over time, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

c.  The examiner(s) should also comment upon the specific functional impairment and impact on work-related activities resulting from the Veteran's bilateral knee disabilities, low back disability, and radiculopathy of the bilateral lower extremities.

5.  Contact the Veteran and ask him to complete VA Form 21-8940 or other appropriate form regarding his work history and associate any response with the Veteran's claims file.

6.  After ensuring compliance with each of the items above, conduct any other development deemed necessary.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


